2022 IL App (1st) 220008-U
                                            No. 1-22-0008
                                                                                     Second Division
                                                                                   December 13, 2022

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ____________________________________________________________________________

                                                IN THE
                                APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ____________________________________________________________________________

 CARL E. DAHLGREN, “Chicago Life and    )           Appeal from the
 Trust Co. as Trustee No. S-11048 dated )           Circuit Court of
 6/27/90,”                              )           Cook County.
                                        )
       Plaintiff-Appellant,             )
                                        )
    v.                                  )           No. 21 M 51324
                                        )
 MICHAEL A. MARTIN and ROBERT J.        )
 TALERICO,                              )           Honorable
                                        )           Kathleen Burke,
                             1
       Defendants-Appellees.            )           Judge, presiding.
 ____________________________________________________________________________

                 JUSTICE COBBS delivered the judgment of the court.
                 Presiding Justice Fitzgerald Smith and Justice Ellis concurred in the judgment.




        1
           The caption on Dahlgren’s notice of appeal identifies the appellants as “Carl E. Dahlgren +
Chicago Life and Trust Co. as Trustee No. S-11048 dated 6/27/90.” However, under the section titled
“Name of Each Person Appealing,” he only lists “Carl E. Dahlgren” as the plaintiff-appellant. The parties
in this case dispute whether the trust was properly joined as a party to the action. We do not reach that
issue in this order and follow the notice of appeal as filed in this court. As such, we will refer to the
appellant in this appeal as only Dahlgren.
No. 1-22-0008

                                               ORDER

¶1      Held: This appeal is dismissed for appellant’s failure to comply with the supreme court
              rules governing appellate briefs and the incompleteness of the record, both of which
              hinder meaningful review in this court.

¶2      This action stems from the sale of real property held in a land trust. Plaintiff-appellant

Dahlgren filed a complaint against defendants-appellees Michael A. Martin and Robert J. Talerico,

seeking reimbursement for his overpayment of property tax credit pursuant to a tax proration

agreement. Defendants filed a motion to dismiss the first amended complaint pursuant to section

2-619 of the Code of Civil Procedure (Code) (735 ILCS 2-619 (West 2020)). Dahlgren appeals

from the court’s order dismissing the complaint, arguing that (1) there was no improper joinder of

the trustee; (2) the agreement was valid; (3) there was consideration for the agreement; and (4) he

has a viable claim of unjust enrichment. For the reasons that follow, we dismiss this appeal.

¶3                                        I. BACKGROUND

¶4      Preliminarily, we note that no report of proceedings nor an acceptable substitute has been

made part of the record on appeal. See Ill. S. Ct. R. 321 (eff. Feb. 1, 1994); Ill. S. Ct. R. 323 (eff.

July 1, 2017). As such, we provide the following background as can be gleaned from the common

law record.

¶5      The property at issue in this case is 7224 W. 60th Street, Summit, Illinois in Cook County.

This property was held in a land trust, Trust No. S-11048 dated June 27, 1990, with Chicago Title

Land Trust Company (CTLT) 2 as the trustee and Dahlgren as the sole beneficiary.

¶6      On December 30, 2015, a commercial sales contract for the property at issue was executed.

The contract first lists the buyer as “Michael A. Martin and Robert J. Talerico, undivided 50%


        2
          Dahlgren incorrectly identifies the trustee in his amended complaint and here on appeal. We
adopt the accurate title for the trustee throughout this order.

                                                  -2-
No. 1-22-0008

interest” and the seller as “Chicago Title Trust #S-11048 Dated June 27, 1990.” As relevant here,

paragraph 4 provided for “Prorations,” stating that the parties “agree to re-prorate any unbilled real

estate tax bill prior to the date of [C]losing.” The signature page indicated that the offer was made

on December 28, 2015 and was accepted on February 1, 2016. It contains signatures of both

defendants as the buyers. Although the printed name of the seller is not provided, the seller’s

signature appears to read “Carl Dahlgren.” The line for “Corporation/Limited Liability

Corporation (LLC)” states “Chicago Title & Trust #S-11048 Successor” and the line for “Address”

states “Trustee to LaSalle Nat Bank Association.” No other signature appears on the document.

¶7     On February 1, 2016, Dahlgren and defendants signed a “Memorandum of Understanding.”

The document incorporated the purchase contract, except that the parties agreed to extend the

closing date to May 1, 2016. It further stated that “seller” would vacate the property and tender it

in “broom-swept clean condition.” Upon execution of the memorandum, defendants were to tender

$50,000 into an account for the benefit of the parties. There is no signature from CTLT on the

document.

¶8     On May 19, 2016, CTLT executed a document titled “Direction to Convey,” which

indicated that CTLT was authorized to convey the property deed to defendants and to close the

trust. This document was signed by Dahlgren and CTLT’s representative.

¶9     On May 24, 2016, the “[s]ellers and [p]urchasers” mutually agreed to amend the purchase

contract. The amendment extended the closing date to June 9, 2016. It also stated that “all terms

and provisions” of the contract and memorandum “continue in full force and effect.” This

document in the record was signed by CTLT’s representative. Neither Dahlgren’s nor defendants’

signatures appear on the amendment.




                                                -3-
No. 1-22-0008

¶ 10   On June 9, 20216, CTLT conveyed the property to defendants. This document was properly

signed by CTLT’s representative.

¶ 11   On June 28, 2016, Dahlgren and defendants signed a tax proration agreement, which

provided that Dahlgren would give defendants a tax credit from January 1 to June 28, 2016 and

upon receipt of the tax bill for 2016, defendants would reimburse Dahlgren for the “reprorated

amount[.]” CTLT was not referenced in this agreement and its representative did not sign the

document.

¶ 12   On March 15, 2021, Dahlgren filed a complaint in the circuit court of Cook County,

alleging that defendants must reimburse him for his overpayment of the property tax credit for

2016 pursuant to the purchase contract and tax proration agreement.

¶ 13   On April 29, 2021, defendants filed a motion to dismiss Dahlgren’s complaint pursuant to

sections 2-606 and 2-619 of the Code (735 ILCS 5/2-606, 2-619 (West 2020)). Therein, defendants

argued that, contrary to Dahlgren’s assertions in the complaint, he was not the seller of the property

in question. Rather, the seller was CTLT as trustee of the land trust holding the property. As such,

defendants argued that the complaint must be dismissed because Dahlgren lacked standing to bring

the action against defendants and Dahlgren did not attach any exhibit verifying that “he is the

beneficial owner of the trust with power of direction.” Defendants also argued that the complaint

must be dismissed because Dahlgren did not attach the contract of sale for the property in violation

of section 2-606 of the Code. Finally, defendants argued that the tax proration agreement attached

to Dahlgren’s complaint was not a valid contract because the trust was the owner of the property,

not Dahlgren, and because the agreement lacked consideration.




                                                -4-
No. 1-22-0008

¶ 14       On May 10, 2021, the circuit court entered an order, granting Dahlgren’s oral motion to

amend his complaint. 3 According to the order, the deadline to file his amended complaint was June

1, 2021.

¶ 15       On June 8, 2021, Dahlgren filed his first amended complaint. In this amended complaint,

he added to the case caption as a plaintiff, “Chicago Title and Trust Company, a corporation of

Illinois, as successor trustee to LaSalle Bank National Association, uta dated 27th June, 1990 and

known as trust Number S-11048[.]” The amended complaint also explicitly sets forth two counts:

count I alleging breach of contract and count II alleging unjust enrichment. The allegations in

count I are largely the same as in the initial complaint. Count II alleged that defendants wrongfully

retained the overpayment of the 2016 tax credit and were unjustly enriched in the sum of

$38,838.83 to the detriment of Dahlgren. To support this allegation, plaintiffs attached the relevant

tax bills.

¶ 16       Notwithstanding the June 8, 2021 filing of his first amended complaint, on June 14, 2021,

plaintiffs, then identified as Dahlgren and CTLT, filed a motion for extension of time to file their

first amended complaint. In that motion, plaintiffs alluded to defendants’ objection to the late filing

of the first amended complaint without leave of court. Plaintiffs requested that the action proceed

on the first amended complaint. They also requested sanctions against defendants “for the

unnecessary attorney fees caused by their wrongfully[sic] refusal to accept a one week delay in

filing.”




           3
               As this motion was made orally before the circuit court, it is not found in the record on appeal.

                                                         -5-
No. 1-22-0008

¶ 17   The circuit court granted the motion for extension of time and stated that the first amended

complaint would stand instanter. The order also granted defendants’ request for additional time to

respond to the amended complaint.

¶ 18   On July 22, 2021, defendants filed a motion to dismiss the amended complaint, pursuant

to section 2-619 of the Code (735 ILCS 5/2-619 (West 2020)). Defendants argued that (1) it was

improper to add the trust as a plaintiff because it was closed on June 28, 2016 and had not been

reopened and Dahlgren did not obtain leave of court to add the party; (2) the tax proration

agreement was invalid as a contract because it was signed by Dahlgren instead of the trustee; (3)

there was no consideration for the agreement; and (4) count II alleging unjust enrichment must be

dismissed because there was no evidence of fraud and the purchase contract rendered the claim

inapplicable. A number of documents were attached as exhibits to the motion, which have been

described above.

¶ 19   In response, plaintiffs contended that CTLT was properly added as a plaintiff with leave of

court and counsel had “authority” to add CTLT. They further argued that the agreement was signed

by both parties and did not involve the title of the property but the property taxes. They asserted

that defendants misled Dahlgren in entering into an agreement with which they had no intention

of complying. In regards to count II, plaintiffs contended that there was clearly evidence of

defendants’ false representations because they induced Dahlgren to assist with the tax appeal to

reduce the taxes but they never intended to follow through with the tax proration agreement.

¶ 20   Defendants’ reply brief further expounded on their original arguments. Attached to

defendants’ reply was a document from CTLT indicating that the trust at issue was closed on July

13, 2016 and had not been reopened.




                                               -6-
No. 1-22-0008

¶ 21    Following the hearing on the motion, plaintiffs filed a motion for leave to file an affidavit

for the purposes of correcting counsel’s statements made at the hearing and submitting additional

exhibits.

¶ 22    On December 1, 2021, the circuit court entered an order granting defendants’ motion to

dismiss plaintiffs’ amended complaint and denying the motion for leave to file affidavit.

¶ 23    This appeal followed.

¶ 24                                        II. ANALYSIS

¶ 25    We first address defendants’ argument that Dahlgren failed to submit a complete record on

appeal as there was no report of proceedings filed with this court and that his brief on appeal fails

to comply with the requirements of Illinois Supreme Court Rule 341. Specifically, they point out

that the brief does not contain citations to the record nor citations to authority to support Dahlgren’s

arguments on appeal.

¶ 26    The appellant has the burden to present a sufficiently complete record on appeal. Webster

v. Hartman, 195 Ill. 2d 426, 432 (2001) (citing Foutch, 99 Ill. 2d at 391-92). “Where the issue on

appeal relates to the conduct of a hearing or proceeding, this issue is not subject to review absent

a report or record of the proceeding.” Id. “Any doubts which may arise from the incompleteness

of the record will be resolved against the appellant.” Foutch, 99 Ill. 2d at 392.

¶ 27    As happens too often in this court, Dahlgren has failed to provide this court with a report

of proceedings, bystander’s report, or an agreed statement of facts in accordance with supreme

court rules. Ill. S. Ct. R. 323(c), (d) (eff. July 1, 2017). An appellant’s failure to present a complete

record on appeal does not automatically mandate dismissal of the appeal or affirmance of the

circuit court’s judgment if the record as it stands allows the resolution of the issues on appeal.

Landau & Associates, P.C. v. Kennedy, 262 Ill. App. 3d 89, 92 (1994). Because our review of the

                                                  -7-
No. 1-22-0008

circuit court’s decision to grant a motion to dismiss pursuant to section would be de novo, the

failure to include the report of proceedings does not necessarily hinder this court’s review, as we

give no deference to the circuit court’s decision. See Friedl v. Airsource, Inc., 323 Ill. App. 3d

1039, 1042 n. 2 (noting that, because the matter before the court was subject to de novo review,

the rationale for the trial court’s dismissal was not essential to the disposition on appeal).

¶ 28    However, we do point out that one of the issues on appeal is the propriety of Dahlgren’s

joinder of a party and, based on our review of the record, Dahlgren made an oral motion to amend

his complaint during a hearing before the circuit court on defendants’ initial motion to dismiss.

Not only do we not have evidence of this motion, we also do not have a transcript of the discussion

had on the record regarding the joinder of additional parties. See Rosenblatt v. Michigan Avenue

National Bank, 70 Ill. App. 3d 1039, 1042 (1979) (“[A]ffirmance is dictated if the record omits

crucial facts.”).

¶ 29    Dahlgren has also submitted a noncompliant brief and his arguments are forfeited.

¶ 30    A reviewing court is entitled to briefs that present an organized and coherent legal

argument in accordance with the supreme court rules. Twardowski v. Holiday Hospitality

Franchising, Inc., 321 Ill. App. 3d 509, 511 (2001). To this end, Illinois Supreme Court Rule

341(h) (eff. Oct. 1, 2020) sets forth in detail the required form and contents of appellate briefs. The

supreme court rules are not suggestions, and we may strike a brief for failure to comply with the

rules. McCann v. Dart, 2015 IL App (1st) 141291, ¶ 12. Likewise, we have the authority to dismiss

an appeal where the appellant’s brief does not comply with Rule 341’s requirements. Epstein v.

Davis, 2017 IL App (1st) 170605, ¶ 22.




                                                 -8-
No. 1-22-0008

¶ 31   Although Dahlgren’s statement of facts is not as thorough and well-written as it could be,

the most egregious flaws in his brief, and those which we believe result in forfeiture of his

arguments, concern the absence of almost any legal authority.

¶ 32   Rule 341(h)(3) requires the appellant to include “a concise statement of the applicable

standard of review for each issue with citation to authority.” Ill. S. Ct. R. 341(h)(3) (eff. Oct. 1,

2020). Dahlgren fails to set forth a standard of review anywhere in his brief.

¶ 33   Rule 341(h)(7) states that the argument section “shall contain the contentions of the

appellant and the reasons therefor, with citation of the authorities and the pages of the record relied

on.” Ill. S. Ct. R. 341(h)(7). A reviewing court is entitled to have the issues clearly defined and

with citation to pertinent authority. People ex rel. Illinois Dept. of Labor v. E.R.H. Enterprises,

2013 IL 115106, ¶ 56. Further, this court is not a depository upon which the parties may foist the

burden of research. Hall v. Naper Gold Hospitality LLC, 2012 IL App (2d) 111151, ¶ 12. A point

not argued or supported by citation to relevant authority does not satisfy Illinois Supreme Court

Rule 341(h)(7) and results in forfeiture. E.R.H. Enterprises, 2013 IL 115106, ¶ 56. “Mere

contentions, without argument or citation to authority, do not merit consideration on appeal.” Hall,

2012 IL App (2d) 111151, ¶ 12.

¶ 34   Dahlgren has provided almost no legal authority to support his arguments on appeal, which

suggests that he wishes this court to perform that work for him. His arguments that there was no

improper joinder of the trust as a party and that the agreement was valid contain a single citation

to the statute on misjoinder and one citation to the case upon which defendants’ relied in their

motion to dismiss. His argument that there was consideration for the agreement does not cite to

any authority whatsoever. Effectively, he makes a number of conclusory assertions without any

legal support. This court cannot merely overlook the paucity of legal support.

                                                 -9-
No. 1-22-0008

¶ 35   The argument in regards to unjust enrichment is slightly better, where a few cases involving

claims of unjust enrichment are quoted. However, because plaintiffs’ argument regarding the

joinder of parties was forfeited and we do not have the transcript from court proceedings to

determine whether joinder was discussed before the court, we simply cannot address the claim of

unjust enrichment. Doing so would assume that joinder was in fact proper.

¶ 36   Moreover, we point out that, during appellate proceedings, defendants filed a motion to

strike Dahlgren’s brief. This court elected to deny that motion at the time. Nonetheless, that motion

put Dahlgren on notice of the brief’s insufficiencies prior to the deadline for filing his reply brief.

A reply brief, which was never filed with this court, could have cured some of these insufficiencies,

i.e., providing this court with any legal authority upon which to grant him relief. See Voris v. Voris,

2011 IL App (1st) 103814, ¶ 8 (stating that “the appellee’s responsive brief put [the appellant] on

notice of his brief’s many deficiencies and the dire consequences for failing to comply with [the

supreme court rules]”).

¶ 37   Accordingly, because Dahlgren failed to provide supporting authority for his arguments

and because the lack of a complete record on appeal makes it difficult to review his claims

regardless, they must be forfeited and this appeal must be dismissed.

¶ 38   As a final note, we address Dahlgren’s request that we direct the circuit court to impose

Illinois Supreme Court Rule 137 sanctions against defendants. He includes this request or

suggestion at the end of each argument with little to no reasoning provided. At the end of the brief,

he merely asserts that defendants misrepresented legal authority and that defendants’ “arguments

were not grounded in fact and law.” This is an interesting assertion as we have just noted

Dahlgren’s own failure to ground his arguments in legal authority. It is somewhat galling that




                                                - 10 -
No. 1-22-0008

Dahlgren would acknowledge this requirement but seemingly take no notice of its application to

himself. In any case, we will not direct the circuit court to impose sanctions.

¶ 39                                    III. CONCLUSION

¶ 40   For the reasons stated, we dismiss this appeal.

¶ 41   Appeal dismissed.




                                               - 11 -